EXHIBIT 10.2

 

Summary of Material Terms of Terex Corporation Outside Directors’ Compensation
Program

 

The compensation program for outside directors is designed to encourage outside
directors to receive a significant portion of their annual retainer for Board
service in Terex common stock, $.01 par value per share (“Common Stock”), or in
options for Common Stock, or both, to enable directors to defer receipt of their
fees and to satisfy the Company's Common Stock ownership objective for outside
directors.

 

The Company has established a Common Stock ownership objective for outside
directors. Each director is expected to accumulate, over the director’s first
four years of Board service, the number of shares of Common Stock that is equal
in market value to two times the annual retainer for Board service ($300,000).
Once this ownership objective is achieved, the director is expected to maintain
such minimum ownership level. The intent is to encourage acquisition and
retention of Common Stock by directors, evidencing the alignment of their
interests with the interests of stockholders. To this end, each new director
receives an award of shares of Common Stock having a market value of $25,000 on
the date of the award. Each new director must defer receipt of this award under
the Company’s Deferred Compensation Plan. If a director has not achieved the
ownership objective, a director is expected to invest $75,000 per year in shares
of Common Stock until the director has satisfied the ownership objective.

 

Directors who are employees of the Company receive no additional compensation by
virtue of their being directors of the Company. For their service, outside
directors receive an annual retainer and committee retainers, as described
below. All directors of the Company are reimbursed for travel, lodging and
related expenses incurred in attending Board and committee meetings.

 

Under the program, outside directors receive annually, on the first business day
of each year, the equivalent of $150,000 for service as a Board member (or a
prorated amount if a director’s service begins other than on the first day of
the year). Each director elects annually, for the particular year, to receive
this fee in (i) shares of Common Stock currently, which may be deferred into the
Company’s Deferred Compensation Plan, (ii) options to purchase shares of Common
Stock currently, (iii) cash currently, (iv) cash deferred into the bond fund of
the Company's Deferred Compensation Plan, or (v) any two of the four preceding
alternatives in equal amounts. If a director elects to receive shares of Common
Stock currently, then 40% of this amount is paid in cash to offset the tax
liability related to such election.

 

For purposes of calculating the number of shares of Common Stock into which any
fixed sum translates, the price of Common Stock used is the per share closing
price on the New York Stock Exchange (“NYSE”) on the day immediately preceding
the grant date. For 2007, for purposes of calculating the number of options into
which any fixed sum translates, each option to purchase a share is valued by
dividing the amount of the annual retainer elected by each director to be
received in options by the modified Black-Scholes value for each option, as
calculated on the date of grant. The modified Black-Scholes value takes into
account the design parameters of the options such as the term, termination and
vesting provisions of the options. Options have an exercise price equal to the
per share closing price of Common Stock on the NYSE on the day immediately
preceding the grant of such option, vest immediately upon grant and have a
ten-year term.

 

Each director who serves on a committee of the Board will receive an annual
committee retainer as set forth in the table below:

 

 

 

-1-





Committee Position

Committee Retainer

Lead Director, who is also the Chair of the Governance and Nominating Committee

$40,000

Audit Committee Chair

$35,000

Compensation Committee Chair

$25,000

Audit Committee Member

$5,000

Compensation Committee Member

$3,000

Governance and Nominating Committee Member

$3,000

 

The committee retainers listed above are payable in cash, and may be deferred
into the bond fund of the Company’s Deferred Compensation Plan. For a director
whose service begins other than on the first day of the year, any retainer is
prorated.

 

Board retainers and committee retainers (or portions of each) may be deferred to
an interest-bearing account under the Company's Deferred Compensation Plan and
earn interest, which is compounded annually. The rate of interest for 2005 was
approximately 5.64% per annum. Payment of any deferral (whether in Common Stock
or cash) is deferred until the director’s termination of service or such earlier
date as the director specifies when electing the applicable deferral.

 

A director who leaves the Board in mid-year, for any reason, will retain any
retainer payments already received. The Compensation Committee has discretion to
authorize the payment of additional fees to any director under extraordinary
circumstances.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-

 

 